DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 11/06/2020. Claims 1-24 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a) ‐ (d). The certified copy has been filed in parent Application No. JP 2019/211778, filed on 11/22/2019.
Claim Objections
Claim(s) 2, 10-13, 15 and 21 is/are objected to because of the following informalities:
Claim 2 (and similarly claim 15), which recites “kinematics conditions”. It should be “kinematics conditions related to the first and second object models” as the method is generating branch by avoiding interference.
Claim 10 recites, “a computer-readable non-temporal storage medium configured to store a control program executing each step of the information processing method according to claim 1”. Examiner suggests that Applicant make Claim 10 separate and incorporate the text of Claim 1 into it instead of referring to Claim 1.
Similarly, regarding claims 11-13 examiner suggests to incorporate the text of claim 1/11 into it instead of referring to claim 1/11.
Claim 21 recites “a starting point”, line 4 should be “the starting point” as claim 14 recites start point in the virtual space is either starting point or ending point.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 14), which recites “a branch in interference determination step”, line 13 is not clear. The claim previously recited “a branch” on line 4 which is generated during trial step. From the recited claim language, it is not clear whether a different branch is added during first branch adding step or the same branch of trial step is kept.  
Per submitted specification, during trial step a branch is generated, then based on the interference determination the control device executes different branch adding process. The branch generated during trial step might be different based on interference determination, see [0046-47] of PGPUB of submitted specification.
Dependent claims are also rejected because they do not resolve their parent deficiencies. 
Regarding claim 10, which recites “a computer-readable non-temporal storage medium” is not clear. From the recited claim language, it is not clear about the non-temporal storage medium. Submitted specification does not describe non-temporal storage medium. However, [0071] of PGPUB of submitted specification describes the system reads data recorded on a non-transitory computer readable medium. And the storage medium could be CD, DVD memory card etc. So, it is not clear whether non-temporal is referring non-transitory storage medium or not.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-12, 14, 16-20 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0039242 (“Fujii”), and further in view of US 2010/0168950 (“Nagano”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Fujii discloses an information processing method (see fig 10. See also [0076], where “As shown in the diagram, the interference determination system 10 includes an input unit 12 for inputting information, a computation device 14 for processing information, and an output unit 20 including a robot arm 16 that is controlled based on a computation result and a monitor 18 for displaying a result.”), comprising:
 an acquisition step in which a control device acquires a starting point and an ending point of a motion of a first object model in a virtual space (Per submitted specification, first object is moving object, see [0034] of PGPUB of submitted specification. see Fujii [0002], where “The disclosure relates to interference determination methods, interference determination systems, and computer programs, and specifically relates to a method for computing a range in which obstacle interference occurs, in a path generation method and a path generation device for generating a path of a robot arm.”; see also [0011], where “the acquisition unit acquires the first position and the second position.”; see also [0079], where “Therefore, the information regarding the initial posture of the robot arm may be information regarding an initial position when the robot arm is to be moved from the initial posture to a target posture, as well, and may include information regarding the initial position. Here, the initial position can be used as a first position, which is a start point when a motion path of the robot arm is computed. The initial position (first position) can be expressed using coordinates indicating the leading end of the robot arm or a given position of an end effector to be attached to the leading end of the robot arm.”; see also [0171], where “acquiring the first position and the second position using the acquisition unit”; robot arm is interpreted as first object.);
a trial step in which the control device tries to generate a path (see [0002], where “The disclosure relates to interference determination methods, interference determination systems, and computer programs, and specifically relates to a method for computing a range in which obstacle interference occurs, in a path generation method and a path generation device for generating a path of a robot arm.”; see also [0011], where “the computation unit sets at least one intermediate position on a motion path of movement from the first position to the second position”; see also [0172], where “setting at least one intermediate position on a motion path of movement from the first position to the second position”; moving path of the moving object (robot arm) include start and end point of a motion of moving object.); 
an interference determination step in which the control device determines whether the branch which has been generated in trial in the trial step interferes with a second object model in the virtual space (Per submitted specification, second object is stationary, see [0034] of PGPUB of submitted specification. see Fujii [0084], where “First, as shown in step S11, an approximated obstacle model is generated using a later-described given method utilizing a bounding sphere, a cuboid, a convex hull, or the like, or another known method, based on an obstacle model expressed as a mesh that is input from the input unit 12. In an embodiment, an obstacle model that constitutes a BVH (Bounding Volume Hierarchy) is generated based on an obstacle model expressed as a mesh. Here, the obstacle is not limited to one obstacle, and may be a plurality of obstacles. Also, the obstacle is not limited to a stationary object, and may be a moving object. In the case where the obstacle is a moving object, in computation processing of later-described interference determination, the moving path of the moving object is considered, and interference determination is performed such that pieces of time series data with respect to the motion path of the robot and the moving path of the moving object are taken into consideration.”; see also [0176], where “An interference determination system for determining whether it is possible that a robot including a plurality of movable shafts interferes with a surrounding object that exists around the robot while the robot moves from a first position to a second position”; considering presence of obstacles a path of the robot arm is generated. the branch is interpreted as previously generated moving path. see also fig 10, block S22-S22.); and 
a first branch adding step in which the control device moves the first object model in the virtual space based on kinematics conditions related to the first and second object models in a case where an occurrence of the interference has determined in the interference determination step and adds a moving path of the first object model (see fig 10, block S23-S27, where moving path of the robot arm is generated considering interference with obstacle. As cited above, both static and moving obstacles are considered for interference determination. The robot arm is moving and moving speed of the robot arm is also considered for interference determination. Static/dynamic obstacles and moving speed of the robot arm are interpreted as kinematics conditions. See also [0116], where “Next, loop processing in which processing from step S22 until step S27 is repeated is executed with respect to the links L1 to L5, which are moving links of the focused parts. In an embodiment, first, processing in step S22 for generating a hierarchical structure (tree structure) constituted by first cuboids is executed with respect to the link L5.”; see also [0125], where “Here, determining whether or not interference between the robot and the surrounding object may occur refers to determining whether or not the robot will interfere with a surrounding object using estimation in a virtual space using approximated bodies of the robot and the surrounding object.”; see also [0131], where “After the loop processing of steps S25 and S26 is completed, it is determined whether or not a link moving range in which collision may possibly occur is registered (step S27), if not registered, a series of processing with respect to the link L is ended, and processing starting from step S22 will be repeated for the next link L. If it is determined that a link moving range in which collision may possibly occur is registered in step S27, detailed determination with respect to the range is executed, and the collision point is specified.”; see also [0044], where “Accordingly, a computer program that can compute whether a robot will interfere with a surrounding object on the motion path at high speed can be provided.”; see also [0126], where “As described above, as a result of approximating objects such as a robot and a surrounding object using first cuboids, it is possible to determine whether or not interference may occur at high speed based on only position information of the objects in each of the coordinate axes (X axis, Y axis, and Z axis in the case of three-dimensional rectangular coordinate system).”).
Fujii does not disclose the following limitations: 
generate a branch composing a tree structure model; and 
a first branch adding step…adds a moving path…to the tree structure model.
However, Nagano discloses a method wherein generate a branch composing a tree structure model (see fig 1G, where a tree generated in RRT is shown. see also [0015], where “In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree. Thereafter, by repeating the configuration of the sampling position relative to the added nearest position, the additional search for the nearest position, and the addition of the searched nearest position to the tree, it is possible to generate a tree encompassing the motion space.”); and 
a first branch adding step…adds a moving path…to the tree structure model (see [0012], where “For example, a path generating device has been suggested which calculates an attractive potential and a repulsive potential based on relative positional relations among a mobile object, an obstruction, and a target object using a map in a motion space generated on the basis of information on positions and shapes of the mobile object, the obstruction, and the target object, generates a combined potential as the sum of the potentials, searching a route in the map on the basis of the combined potential to determine whether a convergent position of the route search is a local minimum, generates a virtual potential obtained by increasing the potential of the convergent position by a predetermined value when the convergent position is the local minimum, and generates a motion path of the mobile object on the basis of the result of route search when the convergent position is a target position”; see also fig 1a-f. target object is interpreted as control object/robot arm.).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, generate a branch composing a tree structure model; and a first branch adding step…adds a moving path…to the tree structure model, for determining collision free and shortest moving path generation.
Regarding claim 3, Fujii further discloses a method comprising a second branch adding step in which the control device adds the branch generated in trial (see fig 10, block S21-S22, where moving path from initial position to target position is generated considering presence of interference. If no interference is detected then the initially generated path is finalized for movement.).
Fujii does not disclose the following limitation: 
adds the branch…to the tree structure model.
However, Nagano further discloses a method wherein adds the branch…to the tree structure model (see [0012], where “For example, a path generating device has been suggested which calculates an attractive potential and a repulsive potential based on relative positional relations among a mobile object, an obstruction, and a target object using a map in a motion space generated on the basis of information on positions and shapes of the mobile object, the obstruction, and the target object, generates a combined potential as the sum of the potentials, searching a route in the map on the basis of the combined potential to determine whether a convergent position of the route search is a local minimum, generates a virtual potential obtained by increasing the potential of the convergent position by a predetermined value when the convergent position is the local minimum, and generates a motion path of the mobile object on the basis of the result of route search when the convergent position is a target position”; see also fig 1A-G.).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, adds the branch…to the tree structure model, for determining collision free and shortest moving path generation.
Regarding claim 4, Fujii further discloses a method wherein the control device repeatedly executes the trial step, the interference determination step, and the first branch adding step or the second branch adding step and in a case where the starting point is connected with the ending point (see [0110], where “ FIGS. 12A to 12D show a method of determining the number of intermediate positions (intermediate postures) to be set in order to appropriately determine whether a given focused part (link 50) will interfere with an obstacle in a course from the initial posture S at the start point to the target posture G at the end point while moving on a given motion path”; see also [0004], where “when a motion start point (start point) and a motion end point (end point) are input, automatically generates a path between the start point and the end point can be used,”; see also [0116], where “loop processing in which processing from step S22 until step S27 is repeated is executed with respect to the links L1 to L5, which are moving links of the focused parts. In an embodiment, first, processing in step S22 for generating a hierarchical structure (tree structure) constituted by first cuboids is executed with respect to the link L5. Note that the hierarchical structure (tree structure) may include second cuboids that have been generated with respect to the focused parts (links L) in the initial posture, the intermediate postures, and the target posture.”; see also [0037] and [0043]).
Fujii does not disclose the following limitation: 
 the tree structure model.
However, Nagano further discloses a method wherein moving path is generated by the tree structure model (see fig 1G, where a tree generated in RRT is shown. see also [0015], where “In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree. Thereafter, by repeating the configuration of the sampling position relative to the added nearest position, the additional search for the nearest position, and the addition of the searched nearest position to the tree, it is possible to generate a tree encompassing the motion space.”).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, the tree structure model, for determining collision free and shortest moving path generation.
Regarding claim 5, Fujii does not disclose the following limitation:
wherein the branch generated by the control device in trial in the trial step is a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model.
However, Nagano further discloses a method wherein the branch generated by the control device in trial in the trial step is a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model (see [0015], where “The RRT is a tree data structure properly encompassing a motion space and an algorithm serving as a basis for generating the tree. In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree. Thereafter, by repeating the configuration of the sampling position relative to the added nearest position, the additional search for the nearest position, and the addition of the searched nearest position to the tree, it is possible to generate a tree encompassing the motion space.”; see [0087], where Then, a node (that is, the nearest node) closest to q_rand in a tree (search tree) is set as q_near and q_new is set at a position apart by a predetermined distance toward q_rand from q_near (see FIG. 1C). Here, only q_init exists in the initial tree (see FIG. 1A). q_near and q_new are connected and q_new is added to the tree (see FIG. 1D).).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, wherein the branch generated by the control device in trial in the trial step is a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model, for determining collision free and faster moving path generation.
Regarding claim 6, Fujii does not disclose the following limitation:
wherein the control device determines that the interference has occurred in a case where a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model interferes with the second object model.
However, Nagano further discloses a method wherein the control device determines that the interference has occurred in a case where a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model interferes with the second object model (see [0024], where “In the path planning device, the initial position and posture path acquiring unit may acquire a path between the present position of the control target and the target position on the basis of a search tree branched into a plurality of routes to the plurality of nodes and developed in the motion space and may give an initial posture to the rigid body located at each node.”; see also [0025], where “In the path planning device, the interference detector may apply a GJK algorithm (described later) to detect the shortest distance between each rigid body and the obstruction; see also [0041], where “According to the embodiment of the invention, by using an iterative method for calculating a distance between convex figures, such as the GJK algorithm, it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies corresponding to the nodes in the path and the obstruction.”; see also [0103], where “In FIGS. 2A and 2B and FIGS. 3A and 3B, the control target is shown in a box shape for the purpose of simple explanation. However, the box shape is rare in reality and a control target generally has complex shapes. Depending on the relation between the shortest search distance (distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other. By considering that the shortest search distance is taken to generate a path as smooth as possible, it is rare that the rigid bodies in the multi rigid body system do not overlap with each other.”).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, the control device determines that the interference has occurred in a case where a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model interferes with the second object model, for determining collision free and faster moving path generation.
Regarding claim 7, Fujii does not disclose the following limitation:
wherein the first point is generated on a line connecting a point generated at a random position in the virtual space with the second point.
However, Nagano further discloses a method wherein the first point is generated on a line connecting a point generated at a random position in the virtual space with the second point (see [0015], where “The RRT is a tree data structure properly encompassing a motion space and an algorithm serving as a basis for generating the tree. In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree.”; see also [0086], where “Then, q_rand is randomly configured in the motion space (see FIG. 1B)”).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, wherein the first point is generated on a line connecting a point generated at a random position in the virtual space with the second point, for determining collision free and faster moving path generation.
Regarding claim 9, Fujii further discloses a method wherein the control device uses a position of the starting point or the ending point of the motion of the first object model as a position of the first point to be generated in the trial step repeatedly executed (see [0110], where “ FIGS. 12A to 12D show a method of determining the number of intermediate positions (intermediate postures) to be set in order to appropriately determine whether a given focused part (link 50) will interfere with an obstacle in a course from the initial posture S at the start point to the target posture G at the end point while moving on a given motion path”; see also [0116], where “loop processing in which processing from step S22 until step S27 is repeated is executed with respect to the links L1 to L5, which are moving links of the focused parts. In an embodiment, first, processing in step S22 for generating a hierarchical structure (tree structure) constituted by first cuboids is executed with respect to the link L5. Note that the hierarchical structure (tree structure) may include second cuboids that have been generated with respect to the focused parts (links L) in the initial posture, the intermediate postures, and the target posture.”; see also [0037] and [0043]).
Regarding claim 10, as best understood in view of indefiniteness rejection explained above, Fujii in view of Nagano discloses an information processing method of claim 1 (Refer at least to claim 1 for reasoning and rationale.).
Fujii further discloses a computer-readable non-temporal storage medium configured to store a control program executing each step of the information processing method according to claim 1 (see [0077], where “ For example, information to be a target of computation processing is stored in a storage medium such as a DVD or CD, and a drive for reading out this information may be provided as the input unit 12.”; see also [0081].).
Regarding claim 11, Fujii further discloses a control method of a robot device in which the first object model in the information processing method according to claim 1 corresponds to a body of the robot device or an object to be operated by the robot device and by which operations of the robot device operating the object along a path generated are controlled (see [0077], where “Here, the information regarding a robot preferably includes a robot model for expressing a three-dimensional shape of the robot in a virtual space, and the information regarding an obstacle preferably includes an obstacle model for expressing a three-dimensional shape of the obstacle (surrounding object) in a virtual space. In an embodiment, an example in which the robot model and the obstacle model that are input via the input unit 12 are mesh models that are expressed as meshes is illustrated, but the expression form of the model is not specifically limited to a mesh model. Note that the robot model may include a model for expressing a three-dimensional shape of a robot arm, which will be described later, in a virtual space, and a model for expressing a three-dimensional shape of an end effector provided in a leading end of the robot arm in a virtual space.”; see also [0079], where “Therefore, the information regarding the initial posture of the robot arm may be information regarding an initial position when the robot arm is to be moved from the initial posture to a target posture, as well, and may include information regarding the initial position. Here, the initial position can be used as a first position, which is a start point when a motion path of the robot arm is computed. The initial position (first position) can be expressed using coordinates indicating the leading end of the robot arm or a given position of an end effector to be attached to the leading end of the robot arm. Also, the information regarding the target posture of the robot arm may be information regarding a target position when the robot arm is to be moved from the initial posture to the target posture, and may include information regarding the target position as well. Here, the target position can be used as a second position, which is an end point when a motion path of a robot arm is computed.”).
Regarding claim 12, Fujii further discloses a robot system comprising a robot device and a robot control device configured to control operations of the robot device along the path generated by the control method according to claim 11 (see [0076], where “FIG. 1 is a hardware block diagram of an interference determination system 10 according to a first embodiment. As shown in the diagram, the interference determination system 10 includes an input unit 12 for inputting information, a computation device 14 for processing information, and an output unit 20 including a robot arm 16 that is controlled based on a computation result and a monitor 18 for displaying a result.”; see also [0082], where “The output unit 20 includes the robot arm 16, which is a control target, and a monitor 18 (display device) for displaying a determination result. The robot arm 16 is connected to the computation device 14 by an unshown external interface, and is configured to be able to be controlled based on control information output from the computation device 14. The control target needs only be a robot for which there is a need to determine whether or not the robot will interfere with a nearby obstacle when the robot operates along an arbitrary path, and is not limited to the robot arm 16.”).
Regarding claim 14, , as best understood in view of indefiniteness rejection explained above, Fujii further discloses an information processing apparatus comprising a control device  (see fig 10. See also fig 1, where computation device is a control device. See also [0076], where “As shown in the diagram, the interference determination system 10 includes an input unit 12 for inputting information, a computation device 14 for processing information, and an output unit 20 including a robot arm 16 that is controlled based on a computation result and a monitor 18 for displaying a result.”) configured to execute: 
an acquisition step of acquiring a starting point and an ending point of a motion of a first object model in a virtual space (Per submitted specification, first object is moving object, see [0034] of PGPUB of submitted specification. see Fujii [0002], where “The disclosure relates to interference determination methods, interference determination systems, and computer programs, and specifically relates to a method for computing a range in which obstacle interference occurs, in a path generation method and a path generation device for generating a path of a robot arm.”; see also [0011], where “the acquisition unit acquires the first position and the second position.”; see also [0079], where “Therefore, the information regarding the initial posture of the robot arm may be information regarding an initial position when the robot arm is to be moved from the initial posture to a target posture, as well, and may include information regarding the initial position. Here, the initial position can be used as a first position, which is a start point when a motion path of the robot arm is computed. The initial position (first position) can be expressed using coordinates indicating the leading end of the robot arm or a given position of an end effector to be attached to the leading end of the robot arm.”; see also [0171], where “acquiring the first position and the second position using the acquisition unit”; robot arm is interpreted as first object.); 
a trial step in which the control device tries to generate a path (see [0002], where “The disclosure relates to interference determination methods, interference determination systems, and computer programs, and specifically relates to a method for computing a range in which obstacle interference occurs, in a path generation method and a path generation device for generating a path of a robot arm.”; see also [0011], where “the computation unit sets at least one intermediate position on a motion path of movement from the first position to the second position”; see also [0172], where “setting at least one intermediate position on a motion path of movement from the first position to the second position”; moving path of the moving object (robot arm) include start and end point of a motion of moving object.); 
an interference determination step of determining whether the branch which has been generated in trial in the trial step interferes with a second object model in the virtual space (Per submitted specification, second object is stationary, see [0034] of PGPUB of submitted specification. see Fujii [0084], where “First, as shown in step S11, an approximated obstacle model is generated using a later-described given method utilizing a bounding sphere, a cuboid, a convex hull, or the like, or another known method, based on an obstacle model expressed as a mesh that is input from the input unit 12. In an embodiment, an obstacle model that constitutes a BVH (Bounding Volume Hierarchy) is generated based on an obstacle model expressed as a mesh. Here, the obstacle is not limited to one obstacle, and may be a plurality of obstacles. Also, the obstacle is not limited to a stationary object, and may be a moving object. In the case where the obstacle is a moving object, in computation processing of later-described interference determination, the moving path of the moving object is considered, and interference determination is performed such that pieces of time series data with respect to the motion path of the robot and the moving path of the moving object are taken into consideration.”; see also [0176], where “An interference determination system for determining whether it is possible that a robot including a plurality of movable shafts interferes with a surrounding object that exists around the robot while the robot moves from a first position to a second position”; considering presence of obstacles a path of the robot arm is generated. the branch is interpreted as previously generated moving path. see also fig 10, block S22-S22.); and 
a first branch adding step of moving the first object model in the virtual space based on kinematics conditions related to the first and second object models in a case where an occurrence of the interference has determined in the interference determination step and of adding a moving path of the first object model (see fig 10, block S23-S27, where moving path of the robot arm is generated considering interference with obstacle. As cited above, both static and moving obstacles are considered for interference determination. The robot arm is moving and moving speed of the robot arm is also considered for interference determination. Static/dynamic obstacles and moving speed of the robot arm are interpreted as kinematics conditions. See also [0116], where “Next, loop processing in which processing from step S22 until step S27 is repeated is executed with respect to the links L1 to L5, which are moving links of the focused parts. In an embodiment, first, processing in step S22 for generating a hierarchical structure (tree structure) constituted by first cuboids is executed with respect to the link L5.”; see also [0125], where “Here, determining whether or not interference between the robot and the surrounding object may occur refers to determining whether or not the robot will interfere with a surrounding object using estimation in a virtual space using approximated bodies of the robot and the surrounding object.”; see also [0131], where “After the loop processing of steps S25 and S26 is completed, it is determined whether or not a link moving range in which collision may possibly occur is registered (step S27), if not registered, a series of processing with respect to the link L is ended, and processing starting from step S22 will be repeated for the next link L. If it is determined that a link moving range in which collision may possibly occur is registered in step S27, detailed determination with respect to the range is executed, and the collision point is specified.”; see also [0044], where “Accordingly, a computer program that can compute whether a robot will interfere with a surrounding object on the motion path at high speed can be provided.”; see also [0126], where “As described above, as a result of approximating objects such as a robot and a surrounding object using first cuboids, it is possible to determine whether or not interference may occur at high speed based on only position information of the objects in each of the coordinate axes (X axis, Y axis, and Z axis in the case of three-dimensional rectangular coordinate system).”).
Fujii does not disclose the following limitations: 
generate a branch composing a tree structure model; and 
a first branch adding step…adding a moving path…to the tree structure model.
However, Nagano further discloses an information processing apparatus wherein generate a branch composing a tree structure model (see fig 1G, where a tree generated in RRT is shown. see also [0015], where “In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree. Thereafter, by repeating the configuration of the sampling position relative to the added nearest position, the additional search for the nearest position, and the addition of the searched nearest position to the tree, it is possible to generate a tree encompassing the motion space.”); and 
a first branch adding step…adding a moving path…to the tree structure model (see [0012], where “For example, a path generating device has been suggested which calculates an attractive potential and a repulsive potential based on relative positional relations among a mobile object, an obstruction, and a target object using a map in a motion space generated on the basis of information on positions and shapes of the mobile object, the obstruction, and the target object, generates a combined potential as the sum of the potentials, searching a route in the map on the basis of the combined potential to determine whether a convergent position of the route search is a local minimum, generates a virtual potential obtained by increasing the potential of the convergent position by a predetermined value when the convergent position is the local minimum, and generates a motion path of the mobile object on the basis of the result of route search when the convergent position is a target position”; see also fig 1a-f. target object is interpreted as control object/robot arm.).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, generate a branch composing a tree structure model; and a first branch adding step…adding a moving path…to the tree structure model, for determining collision free and shortest moving path generation.
Regarding claim 16, Fujii further discloses an information processing apparatus comprising a second branch adding step in which the control device adds the branch generated in trial  (see fig 10, block S21-S22, where moving path from initial position to target position is generated considering presence of interference. If no interference is detected then the initially generated path is finalized for movement.).
Fujii does not disclose the following limitation: 
adds the branch…to the tree structure model.
However, Nagano further discloses an information processing apparatus wherein adds the branch…to the tree structure model (see [0012], where “For example, a path generating device has been suggested which calculates an attractive potential and a repulsive potential based on relative positional relations among a mobile object, an obstruction, and a target object using a map in a motion space generated on the basis of information on positions and shapes of the mobile object, the obstruction, and the target object, generates a combined potential as the sum of the potentials, searching a route in the map on the basis of the combined potential to determine whether a convergent position of the route search is a local minimum, generates a virtual potential obtained by increasing the potential of the convergent position by a predetermined value when the convergent position is the local minimum, and generates a motion path of the mobile object on the basis of the result of route search when the convergent position is a target position”; see also fig 1A-G.).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, adds the branch…to the tree structure model, for determining collision free and shortest moving path generation.
Regarding claim 17, Fujii further discloses an information processing apparatus wherein the control device repeatedly executes the trial step for generating the branch, the interference determination step, and the first branch adding step or the second branch adding step and in a case where the starting point is connected with the ending point  (see [0110], where “ FIGS. 12A to 12D show a method of determining the number of intermediate positions (intermediate postures) to be set in order to appropriately determine whether a given focused part (link 50) will interfere with an obstacle in a course from the initial posture S at the start point to the target posture G at the end point while moving on a given motion path”; see also [0004], where “when a motion start point (start point) and a motion end point (end point) are input, automatically generates a path between the start point and the end point can be used,”; see also [0116], where “loop processing in which processing from step S22 until step S27 is repeated is executed with respect to the links L1 to L5, which are moving links of the focused parts. In an embodiment, first, processing in step S22 for generating a hierarchical structure (tree structure) constituted by first cuboids is executed with respect to the link L5. Note that the hierarchical structure (tree structure) may include second cuboids that have been generated with respect to the focused parts (links L) in the initial posture, the intermediate postures, and the target posture.”; see also [0037] and [0043]).
Fujii does not disclose the following limitation: 
 the tree structure model.
However, Nagano further discloses an information processing apparatus wherein moving path is generated by the tree structure model (see fig 1G, where a tree generated in RRT is shown. see also [0015], where “In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree. Thereafter, by repeating the configuration of the sampling position relative to the added nearest position, the additional search for the nearest position, and the addition of the searched nearest position to the tree, it is possible to generate a tree encompassing the motion space.”).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, the tree structure model, for determining collision free and shortest moving path generation.
Regarding claim 18, Fujii does not disclose the following limitation:
wherein the branch generated by the control device in trial in the trial step is a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model.
However, Nagano further discloses an information processing apparatus wherein the branch generated by the control device in trial in the trial step is a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model (see [0015], where “The RRT is a tree data structure properly encompassing a motion space and an algorithm serving as a basis for generating the tree. In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree. Thereafter, by repeating the configuration of the sampling position relative to the added nearest position, the additional search for the nearest position, and the addition of the searched nearest position to the tree, it is possible to generate a tree encompassing the motion space.”; see [0087], where Then, a node (that is, the nearest node) closest to q_rand in a tree (search tree) is set as q_near and q_new is set at a position apart by a predetermined distance toward q_rand from q_near (see FIG. 1C). Here, only q_init exists in the initial tree (see FIG. 1A). q_near and q_new are connected and q_new is added to the tree (see FIG. 1D).).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, wherein the branch generated by the control device in trial in the trial step is a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model, for determining collision free and faster moving path generation.
Regarding claim 19, Fujii does not disclose the following limitation:
wherein the control device determines that the interference has occurred in a case where a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model interferes with the second object model.
However, Nagano further discloses an information processing apparatus wherein the control device determines that the interference has occurred in a case where a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model interferes with the second object model (see [0024], where “In the path planning device, the initial position and posture path acquiring unit may acquire a path between the present position of the control target and the target position on the basis of a search tree branched into a plurality of routes to the plurality of nodes and developed in the motion space and may give an initial posture to the rigid body located at each node.”; see also [0025], where “In the path planning device, the interference detector may apply a GJK algorithm (described later) to detect the shortest distance between each rigid body and the obstruction; see also [0041], where “According to the embodiment of the invention, by using an iterative method for calculating a distance between convex figures, such as the GJK algorithm, it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies corresponding to the nodes in the path and the obstruction.”; see also [0103], where “In FIGS. 2A and 2B and FIGS. 3A and 3B, the control target is shown in a box shape for the purpose of simple explanation. However, the box shape is rare in reality and a control target generally has complex shapes. Depending on the relation between the shortest search distance (distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other. By considering that the shortest search distance is taken to generate a path as smooth as possible, it is rare that the rigid bodies in the multi rigid body system do not overlap with each other.”).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, the control device determines that the interference has occurred in a case where a branch connecting a first point generated in the virtual space with a second point closest to the first point in the tree structure model interferes with the second object model, for determining collision free and faster moving path generation.
Regarding claim 20, Fujii does not disclose the following limitation:
wherein the first point is generated on a line connecting a point generated at a random position in the virtual space with the second point.
However, Nagano further discloses an information processing apparatus wherein the first point is generated on a line connecting a point generated at a random position in the virtual space with the second point (see [0015], where “The RRT is a tree data structure properly encompassing a motion space and an algorithm serving as a basis for generating the tree. In the RRT algorithm, an initial position is first set in the motion space, a random sampling position is configured in the same motion space, the nearest position between the initial position and the sampling position is searched for, and the initial position and the nearest position are connected to and added to the tree.”; see also [0086], where “Then, q_rand is randomly configured in the motion space (see FIG. 1B)”).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, wherein the first point is generated on a line connecting a point generated at a random position in the virtual space with the second point, for determining collision free and faster moving path generation.
Regarding claim 22, Fujii further discloses an information processing apparatus wherein the control device uses the position of the starting point or the ending point of the motion of the first object model as a position of the first point to be generated at an arbitral position in the virtual space in the trial step repeatedly executed (see [0110], where “ FIGS. 12A to 12D show a method of determining the number of intermediate positions (intermediate postures) to be set in order to appropriately determine whether a given focused part (link 50) will interfere with an obstacle in a course from the initial posture S at the start point to the target posture G at the end point while moving on a given motion path”; see also [0116], where “loop processing in which processing from step S22 until step S27 is repeated is executed with respect to the links L1 to L5, which are moving links of the focused parts. In an embodiment, first, processing in step S22 for generating a hierarchical structure (tree structure) constituted by first cuboids is executed with respect to the link L5. Note that the hierarchical structure (tree structure) may include second cuboids that have been generated with respect to the focused parts (links L) in the initial posture, the intermediate postures, and the target posture.”; see also [0037] and [0043]).
Regarding claim 23, Fujii further discloses an information processing apparatus comprising a user interface unit configured to output a process of a change  (see fig 1, monitor, 18. See also [0076], where “an output unit 20 including a robot arm 16 that is controlled based on a computation result and a monitor 18 for displaying a result.”) 
Fujii does not disclose the following limitation:
output a process of a change of the tree structure model in each step.
However, Nagano further discloses an information processing apparatus output a process of a change of the tree structure model in each step (see [0148], where “The multi rigid body system dynamics operation performed by the multi rigid body system dynamics simulation unit 84 is ended when the path is convergent to the set state (for example, the correction of the rigid body), and the node sequence formed by the multi rigid body system is output as the smoothed target position and posture path.”; see also [0094], where “The GJK algorithm is an iterative method for calculating a distance between convex figures and serves to output the shortest distance of a representative collision point pair ”; see also [0168], where “A display 10 is formed of an LCD (Liquid Crystal Display), a CRT (Cathode Ray Tube), or the like and serves to display a variety of information in texts or images.”).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, output a process of a change of the tree structure model in each step, for determining collision free and faster moving path generation.
Regarding claim 24, Fujii further discloses an information processing apparatus comprising a user interface unit configured to receive user operations of setting the starting point and the ending point of the motion of the first object model (see [0114], where “Also, taught points, which are points designated by an operator, that indicate the coordinates of a leading end of the robot arm 16 and a leading end of the end effector may be set as the intermediate position (intermediate posture). Also, in the case where a computation equation that represents arbitrarily line segments (combination of curved lines and straight lines, and the like) is given as the path connecting the start point and the end point, arbitrary points are set on the line segments using the computation equation, and these points may represent the intermediate position (intermediate posture). Here, the arbitrary line segments connecting the start point and the end point can be set such that the start point and the end point are connected via taught points designated by the operator in advance.”).

Claim(s) 2, 8, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0039242 (“Fujii”), and further in view of US 2010/0168950 (“Nagano”), as applied to claim 1 and 14 above, and further in view of US 2021/0362338 (“Rahim”). 
Regarding claim 2, Fujii in view of Nagano does not disclose the following limitation:
wherein the control device moves the first object model from the start point of the branch generated in trial in the virtual space based on the kinematics conditions in the first branch adding step.
However, Rahim discloses a method wherein the control device moves the first object model from the start point of the branch generated in trial in the virtual space based on the kinematics conditions in the first branch adding step (for the examination purposes the claim limitation is interpreted as, the first object model moves from starting point to goal point. movement path is generated from starting point to goal point by using velocity or force condition. See Rahim [0013], where “In the step of evaluating the safety of the robot every predetermined time, in consideration of the shape, effective mass, movement speed…In the step of resetting the movement time and movement path of the test robot, the movement time and movement path of the test robot are reset by modifying the profile information so that the test robot moves at the calculated maximum speed.”; speed of the robot is considered for movement path generation. Speed is interpreted as kinematics condition. See also fig. 11).
Because Fujii, Nagano and Rahim are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii in view of Nagano to incorporate the teachings of Rahim by including the above feature, wherein the control device moves the first object model from the start point of the branch generated in trial in the virtual space based on the kinematics conditions in the first branch adding step, for avoiding any damage of  the robotic arm and avoid being stuck on the movement route by not considering the presence of obstacle and movement speed of the robotic arm.
Regarding claim 8, Fujii further discloses an information processing method wherein the kinematics conditions include conditions of velocity or force in a case where the first object model comes into contact with the second object model in the first branch adding step (see also [0044], where “Accordingly, a computer program that can compute whether a robot will interfere with a surrounding object on the motion path at high speed can be provided.”; see also [0126], where “As described above, as a result of approximating objects such as a robot and a surrounding object using first cuboids, it is possible to determine whether or not interference may occur at high speed based on only position information of the objects in each of the coordinate axes (X axis, Y axis, and Z axis in the case of three-dimensional rectangular coordinate system).”; high speed is interpreted as conditions of velocity. see also fig 10, block S23-S27, where moving path of the robot arm is generated considering interference with obstacle. As cited above, the robot arm is moving and moving speed of the robot arm is also considered for interference determination.), 

Fujii does not disclose the following limitation:
wherein the control device moves the first object model from the starting point of the branch generated in trial by using the condition of velocity or force and adds the moving path in the tree structure model as a branch in the first branch adding step.
However, Nagano further discloses a method wherein the control device (see [0012], where “For example, a path generating device has been suggested which calculates an attractive potential and a repulsive potential based on relative positional relations among a mobile object, an obstruction, and a target object using a map in a motion space generated on the basis of information on positions and shapes of the mobile object, the obstruction, and the target object, generates a combined potential as the sum of the potentials, searching a route in the map on the basis of the combined potential to determine whether a convergent position of the route search is a local minimum, generates a virtual potential obtained by increasing the potential of the convergent position by a predetermined value when the convergent position is the local minimum, and generates a motion path of the mobile object on the basis of the result of route search when the convergent position is a target position”; see also fig 1a-f.).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, wherein the control device…adds the moving path in the tree structure model as a branch in the first branch adding step, for determining collision free and shortest moving path generation.
Fujii in view of Nagano does not disclose the following limitation:
wherein the control device moves the first object model from the starting point of the branch generated in trial by using the condition of velocity or force.
However, Rahim further discloses a method wherein the control device moves the first object model from the starting point of the branch generated in trial by using the condition of velocity or force (for the examination purposes the claim limitation is interpreted as, the first object model moves from starting point to goal point. movement path is generated from starting point to goal point by using velocity or force condition. See Rahim [0013], where “In the step of evaluating the safety of the robot every predetermined time, in consideration of the shape, effective mass, movement speed…In the step of resetting the movement time and movement path of the test robot, the movement time and movement path of the test robot are reset by modifying the profile information so that the test robot moves at the calculated maximum speed.”; speed of the robot is considered for movement path generation. See also fig. 11).
Because Fujii, Nagano and Rahim are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii in view of Nagano to incorporate the teachings of Rahim by including the above feature, wherein the control device moves the first object model from the starting point of the branch generated in trial by using the condition of velocity or force, for avoiding any damage of  the robotic arm and avoid being stuck on the movement route by not considering the presence of obstacle and movement speed of the robotic arm.
Regarding claim 15, Fujii in view of Nagano does not disclose the following limitation:
 wherein the control device moves the first object model from the starting point of the branch generated in trial in the virtual space based on the kinematics conditions in the first branch adding step.
However, Rahim further discloses a method wherein the control device moves the first object model from the starting point of the branch generated in trial in the virtual space based on the kinematics conditions in the first branch adding step (for the examination purposes the claim limitation is interpreted as, the first object model moves from starting point to goal point. movement path is generated from starting point to goal point by using velocity or force condition. See Rahim [0013], where “In the step of evaluating the safety of the robot every predetermined time, in consideration of the shape, effective mass, movement speed…In the step of resetting the movement time and movement path of the test robot, the movement time and movement path of the test robot are reset by modifying the profile information so that the test robot moves at the calculated maximum speed.”; speed of the robot is considered for movement path generation. Speed is interpreted as kinematics condition. See also fig. 11).
Because Fujii, Nagano and Rahim are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii in view of Nagano to incorporate the teachings of Rahim by including the above feature, wherein the control device moves the first object model from the starting point of the branch generated in trial in the virtual space based on the kinematics conditions in the first branch adding step, for avoiding any damage of  the robotic arm and avoid being stuck on the movement route by not considering the presence of obstacle and movement speed of the robotic arm.
Regarding claim 21, Fujii further discloses an information processing apparatus wherein the kinematics conditions include a condition of velocity or force in a case where the first object model comes into contact with the second object model in the first branch adding step (see also [0044], where “Accordingly, a computer program that can compute whether a robot will interfere with a surrounding object on the motion path at high speed can be provided.”; see also [0126], where “As described above, as a result of approximating objects such as a robot and a surrounding object using first cuboids, it is possible to determine whether or not interference may occur at high speed based on only position information of the objects in each of the coordinate axes (X axis, Y axis, and Z axis in the case of three-dimensional rectangular coordinate system).”; high speed is interpreted as conditions of velocity. see also fig 10, block S23-S27, where moving path of the robot arm is generated considering interference with obstacle. As cited above, the robot arm is moving and moving speed of the robot arm is also considered for interference determination.), 

Fujii does not disclose the following limitation:
wherein the control device moves the first object model from a starting point of the branch generated in trial by using the velocity or force and adds the moving path in the tree structure model as a branch in the first branch adding step.
However, Nagano further discloses a method wherein the control device (see [0012], where “For example, a path generating device has been suggested which calculates an attractive potential and a repulsive potential based on relative positional relations among a mobile object, an obstruction, and a target object using a map in a motion space generated on the basis of information on positions and shapes of the mobile object, the obstruction, and the target object, generates a combined potential as the sum of the potentials, searching a route in the map on the basis of the combined potential to determine whether a convergent position of the route search is a local minimum, generates a virtual potential obtained by increasing the potential of the convergent position by a predetermined value when the convergent position is the local minimum, and generates a motion path of the mobile object on the basis of the result of route search when the convergent position is a target position”; see also fig 1a-f.).
Because both Fujii and Nagano are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii to incorporate the teachings of Nagano by including the above feature, wherein the control device…adds the moving path in the tree structure model as a branch in the first branch adding step, for determining collision free and shortest moving path generation.
Fujii in view of Nagano does not disclose the following limitation:
wherein the control device moves the first object model from a starting point of the branch generated in trial by using the velocity or force.
However, Rahim further discloses a method wherein the control device moves the first object model from a starting point of the branch generated in trial by using the velocity or force (for the examination purposes the claim limitation is interpreted as, the first object model moves from starting point to goal point. movement path is generated from starting point to goal point by using velocity or force condition. See Rahim [0013], where “In the step of evaluating the safety of the robot every predetermined time, in consideration of the shape, effective mass, movement speed…In the step of resetting the movement time and movement path of the test robot, the movement time and movement path of the test robot are reset by modifying the profile information so that the test robot moves at the calculated maximum speed.”; speed of the robot is considered for movement path generation. See also fig. 11).
Because Fujii, Nagano and Rahim are in the same field of endeavor of path generation by simulation considering obstacles on the route. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii in view of Nagano to incorporate the teachings of Rahim by including the above feature, wherein the control device moves the first object model from a starting point of the branch generated in trial by using the velocity or force, for avoiding any damage of  the robotic arm and avoid being stuck on the movement route by not considering the presence of obstacle and movement speed of the robotic arm.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0039242 (“Fujii”), and in view of US 2010/0168950 (“Nagano”), and further in view of US 2015/0003678 (“Watanabe”). 
Regarding claim 13, Fujii in view of Nagano discloses a method by which the robot device controlled by the control method according to claim 11 (Refer at least to claim 1 and 11 for reasoning and rationale. See also [0005], where “when the operation of the robot arm of an industrial robot is to be controlled.”; see also [0006], where “When the path is generated using such an algorithm, it is preferable that the path can be generated taking the surrounding environment, that is, obstacles such as a belt conveyor, for example, in which the industrial robot is installed, into consideration, which makes it possible to generate a path that is better adjusted to the actual environment.”).
Fujii in view of Nagano does not disclose the following limitation:
an article manufacturing method by which the robot device…manufactures articles from workpieces by operating the workpieces as the object to be operated.
However, Watanabe discloses a method wherein the robot device…manufactures articles from workpieces by operating the workpieces as the object to be operated (see fig 1, where work piece, 22 is grasped by a robotic hand, 20. The target work piece is determined to be grasped by the robot based on interference determination.  See also [0024], where “the robot work instruction unit 18 instructs the robot control unit 19 to grasp the target workpiece 22 determined not to cause interference between the hand 20 and a peripheral object in a grasp operation.”; the robot arm installed in an industry or manufacturing setup grasping and moving/transporting a workpiece. So, the robot device is used for manufactures articles.).
Because Fujii, Nagano and Watanabe are in the same field of endeavor of robot control system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Fujii in view of Nagano to incorporate the teachings of Watanabe by including the above feature, an article manufacturing method by which the robot device…manufactures articles from workpieces by operating the workpieces as the object to be operated, for transporting manufactured items avoiding interference.







Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2017/0369288 (“Fulton”) discloses a method for guiding an object for avoiding collision during movement.
US 2017/0210008 (“Maeda”) discloses a method for trajectory generation of a robotic arm by avoiding collision.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664